DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Status of Claims 
Claims 1-4, 6-11, 13-16, and 18-20 are pending and allowed herein per Applicant’s amendments filed 10/08/2021.
In the amendments claims 1, 11, and 15 were amended.  Claim 5, 12, and 17 were canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC §101

35 USC §102(a)(1)
The closet art of record is to Metherall (US Pub 2007/0168918), Charaland (US Pat 8,184,036), Candramouli et al (US Pub 2012/0254333), Bharthulwar (US Pub 2017/0083290).  The art neither either individually nor in combination renders the claimed invention anticipated or non-obvious. 
Metherall  teaches a system that has one repository of information associating sub-tasks of an encompassing software development task to be completed and a timeline of sub-task completion, programmer personnel resource, software development requirements, and software defects. A user interface uses the repository for providing data, where the data represents a display image indicating status of sub-task completion having status of sub-task software generation and test. A resource processor determines programmer personnel resources required for completion of a set of sub-tasks.
Charaland teaches an estimation method that involves calculating a predicted received power level of an RF signal generated by an RF system transmitter for a first location. At the first location, an actual received power level of the RF signal generated by the RF system transmitter is measured. A correction value is determined based on the predicted received power level and measured received power level. A predicted received power level of the RF signal is calculated for a second location using the correction value.
Candramouli teaches a method that involves obtaining a set of electronic messages. The set of electronic messages is subjected to model-based clustering analysis for identify training data. The suffix trees are built using the training data for deceptive messages and non-deceptive messages. The to-be-evaluated electronic message is assessed via comparison of the message with suffix trees, and the degree of matched messages is scored to classify the message as deceptive or non-deceptive messages based on the respective scores.
Bharthulwar teaches a method that involves defining multiple integration interfaces. Multiple re-usable integration points are defined between the software application and other applications or services, in which each integration point comprises multiple integration interfaces, and associated design pattern, data fields and business rules for each of the interfaces. The finished software application is produced by programming and testing the software application according to the requirements and design specifications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623